864 F.2d 148
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Florencio I. CRISPULO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3311.
United States Court of Appeals, Federal Circuit.
Nov. 9, 1988.

Before RICH, EDWARD S. SMITH, and PAULINE NEWMAN, Circuit Judges.
PER CURIAM.


1
Florencio I. Crispulo petitions for review of a decision of the Merit Systems Protection Board (board), Docket No. SE08318510139, which became final on July 5, 1985.  The initial decision explained that, once the initial decision became final on July 5, 1985, petitioner would have 30 days to file a petition for review with this Court if he desired judicial review of the board's decision.  See 5 U.S.C. Sec. 7703(b)(1).  Petitioner did not seek review within the 30-day period;  indeed, his petition is the better part of three years out of time.  Accordingly, we are precluded from reviewing the merits of the petition and must dismiss the petition for lack of jurisdiction.